Citation Nr: 1737986	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD. 


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1989 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2006 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the claims in July 2012.

The Veteran requested a hearing before the Board on his February 2009 VA Form 9.  However, in subsequent communications received in September 2009 and February 2012, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).

In a September 2011 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's PTSD to 70 percent effective September 28, 2007.  As the AOJ did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the sleep apnea claim, the Board remanded the claim for a VA examination and medical opinion in July 2012.  The AOJ was specifically directed to obtain an opinion that (1) included a full rationale, (2) addressed whether the Veteran's sleep apnea was aggravated by his service-connected PTSD, and (3) considered his contentions of sleep-related symptoms since service.  The AOJ was also specifically directed to review the medical opinion to ensure it met the requirements of the Board's remand directives.  The AOJ scheduled the Veteran for a VA examination and opinion in April 2016.  However, the examiner failed to provide a rationale for his negative direct service connection opinion, address the issue of secondary aggravation, or consider the Veteran's contentions of sleep-related symptoms since service.  As such, the opinion is inadequate to decide the claim and does not comply with the July 2012 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stegall v. West, 11 Vet. App. 268 (1998).  The sleep apnea claim must be remanded for an additional opinion.

With regard to the PTSD claim, the Veteran indicated on his March 2016 VA Form 9 that his PTSD symptoms had worsened since his last VA examination in 2010.  Specifically, he indicated that he had to increase his psychiatric medication dosage and would not be able to function or get out of bed without medication.  In light of this suggestion of a possible worsening, the PTSD claim must be remanded for a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

As the claim is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records should be obtained and associated with the claims file.  

2.  Thereafter, the Veteran's claim file should be provided to an appropriate examiner other than the April 2016 examiner to determine the nature and etiology of his sleep apnea.  The examiner must review the entire claims file and the opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea (1) had its initial onset during active service or is otherwise related to service, and/or (2) was caused or aggravated (made worse) by his service-connected PTSD.  If the examiner finds that the Veteran's sleep apnea has been aggravated by his PTSD, he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability.

IN PROVIDING THIS OPINION, THE EXAMINER MUST CONSIDER THE VETERAN'S REPORTS OF SLEEP-RELATED SYMPTOMS SINCE SERVICE.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate examiner in order to determine the current nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  S/he must also distinguish, to the extent possible, between psychiatric symptoms attributable to the Veteran's service-connected PTSD and those attributable to nonservice-connected disorder(s).  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable solely to his PTSD.  

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims for service connection for sleep apnea and an increased initial rating for PTSD must be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




